        Case 3:19-cv-00013-JWD-SDJ           Document 36      04/21/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA

KELLY B. COCKERHAM (#344342)
                                                                 CIVIL ACTION
VERSUS
                                                                 NO. 19-13-JWD-SDJ
DR. HAL MACMURDO
                                         OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc. 34) dated March 24, 2021, to which no objection

was filed,

       IT IS ORDERED that Defendant’s Motion to Dismiss (Doc. 30) is granted, in part,

and Plaintiff’s claims asserted against Defendant in his official capacity for monetary damages

are dismissed, with prejudice. In all other regards, the Motion is denied, and this matter is

referred back to the Magistrate Judge for further proceedings herein.

       Signed in Baton Rouge, Louisiana, on April 21, 2021.

                                                 S
                                       JUDGE JOHN W. deGRAVELLES
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
